Per Curiam.
Defendant Gray was convicted on his plea of guilty of breaking and entering an unoccupied dwelling. MCLA 750.110; MSA 28.305. He appeals as of right.
*418Before accepting defendant’s plea of guilty, the trial court failed to inform him of his Federal constitutional privilege against self-incrimination secured by the Fifth Amendment.
Failure of the trial court to advise the defendant of this right so as to effect a waiver thereof by his plea of guilty makes this plea infirm. See Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969); People v Jaworski, 387 Mich 21 (1972).
We need not reach the other issue raised by defendant in view of our finding above.
Reversed and remanded.